Citation Nr: 9908144	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.  



WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

This matter is before the Board on appeal of a December 1997 
determination by the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant's spouse had no 
recognized military service with the Armed Forces of the 
United States.  


FINDING OF FACT

The Department of the Army has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not have basic eligibility for VA 
benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The appellant filed her claim for VA 
benefits in May 1997 reporting that her spouse had served 
with a named unit from November 1942 to April 1945.  
Verification of the cited service as qualifying service was 
requested from U.S. Army Reserve Personnel Center.  The 
response from the service department was that the subject had 
no service as a member of the Philippine Commonwealth Army 
including the recognized guerrillas in the service of the 
United States Armed Forces.  

The appellant was notified of this adverse determination in 
December 1997.  She disagreed and the current appeal ensued.  

At a hearing on appeal in August 1998, the appellant 
submitted a copy of her application for old age pension with 
the Philippines Veterans Affairs Office and testified that 
she had been awarded old age pension by that office.  She 
also testified as to her belief that her spouse had 
qualifying service for VA benefits as well.  At the hearing, 
Mr. [redacted], who had served during World War II in the same 
unit as the appellant's spouse, testified that their service 
was recognized by the Philippine Army Service only.  


Criteria.  The term "veteran" means a person who served in 
the active military, naval or air service and who was 
discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d).  

The United States Court of Appeals for Veterans Claims (known 
as the Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that "VA is prohibited 
from finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  In addition, "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.


Analysis.  As a threshold matter, one claiming entitlement to 
VA benefits must qualify as a claimant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In the present case, there is no credible evidence to 
establish that the appellant's spouse had qualifying military 
service for the purpose of VA benefits.  There has been no 
certification by appropriate authority of the qualifying 
service necessary to establish basic eligibility for VA 
benefits.  

While the Board has considered the arguments advanced by the 
appellant along with her testimony and submissions, the Board 
is bound by the service department's certification in 
determining whether a claimant had service in the United 
States Armed Forces or the Philippine Commonwealth Army in 
the service of the United Sates Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Here, the service 
department has certified that the appellant's spouse had no 
qualifying service.  Thus, the basic eligibility requirement 
of qualifying service for entitlement to VA benefits has not 
been satisfied.  

Since the appellant's spouse did not have the requisite 
service to qualify as a veteran, the appellant has failed to 
establish her own eligibility for benefits based on that 
service.  Where, as in this case, the law and not the facts 
are controlling, the claim must be denied as lacking legal 
merit.  See Sabonis, supra.


ORDER

The claim of entitlement to basic eligibility for VA benefits 
is without legal merit and is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

